                                                                                                       N[L~ll
                                                                                             CLERK,U.S. DISTRICT COUR7



                               UNITED STATES DISTRICT COURT                                   Januarys, 2o~s
                              CENTRAL DISTRICT OF CALIFORNIA                              CF:IVTRAL DIS~T7R~IC
                                                                                                            ,~T OF CALIM~URNN
                                                                                            BY:       y ~V►       DEP[l7Y



                                      CRIMINAL MINUTES -GENERAL
 Case No.       CR 16-113 MWF                                                   Date     January 8. 2019
 Title          United States v. Phillips



 Present: The Honorable Michael R. Wilner

                     Veronica Piper                                               n/a
                     Deputy Clerk                                       Court Reporter /Recorder

          Attorneys Present for Government:                        Attorneys Present for Defendant:
                           n/a                                                     n/a
 Proceedings:              ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a) following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation / ❑D supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:

                 ❑
                 D       will appear for further proceedings as required if released.

                 D       will not endanger the safety of any other person or the community if
                         released.


         The Court bases its findings on the following:

                 D       Allegations in petition

                 ~       Lack of bail resources

                 D       No stable residence or employment

                 ❑       Ties to foreign countries

                 D       Previous failure to appear or violations of probation, parole, or release

                 ❑       Nature of previous criminal convictions

                 ❑       Substance abuse



MRW-2SR(9/16)                               CRIMINAL MINUTES -GENERAL                                          Page 1 of 2
                                iJNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CRIMINAL MINUTES -GENERAL
  Case No.       CR 16-113 MWF                                             Date   January 8, 2019
  Title          United States v. Phillips


                  ❑       Already in custody on state or federal offense

                  ❑
                  D       Refusal to interview with Pretrial Services




          D       Defendant did not oppose the detention request.


                                                       * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR (9/16)                               CRIMINAL MINUTES -GENERAL                        Page 2 of2
